Name: Commission Regulation (EEC) No 334/92 of 11 February 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 13 . 2. 92 Official Journal of the European Communities No L 36/9 COMMISSION REGULATION (EEC) No 334/92 of 11 February 1992 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 14 February 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 1992. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. (2) OJ No L 321 , 21 . 11 . 1990, p. 6 . No L 36/10 Official Journal of the European Communities 13 . 2. 92 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1 10 0701 90 59 New potatoes 33'39 1 404 264,54 68 '20 232)43 7892 25,57 51360 76&gt;76 23'76 ^20  0702 00 9oj Tomatoes 77'82 3273 61 6'51 158 &gt;93 541 &gt;69 18392 59'59 119695 178^ ° 55,37 1.30 0703 10 19 Onions (other than seed) 25,78 1084 204,26 52,66 179,47 6094 19,74 39658 59,27 18,34 1.40 0703 20 00 Garlic 163,47 6875 1294,99 333,85 1137,82 38634 125,17 251421 375,79 116,31 1.50 ex 0703 90 00 Leeks 30,35 1276 240,49 61,99 211,30 7174 23,24 46691 69,78 21,59 160 ex 0704 10 90 1 Cauliflowers 63,02 2651 499,31 128,72 438,71 14896 48,26 96939 144,89 44,84 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 108,76 4574 861,58 222,11 757,01 25704 83,28 167275 250,02 77,38 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 56,31 2368 446,12 115,01 391,97 13309 43,12 86613 129,46 40,06 1.110 0705 1 1 9o} Cabbage lettuce (head lettuce) 73,60 3095 583,10 150,32, 512,33 17395 56,36 113208 169,20 52,37 1.120 ex 0705 29 00 Endives 87,53 3 680 693,04 178,69 609,33 20616 67,03 134539 201,25 62,32 1.130 ex 0706 10 00 Carrots 39,76 1671 314,79 81,16 276,77 9364 30,44 61 111 91,41 28,30 1.140 ex 0706 90 90 Radishes 75,04 3156 594,46 153,25 522,31 17734 57,46 115413 172,50 53,39 1.150 0707 00 Cucumbers 132'86 5588 1 052,51 271,33 924,76 31400 101,73 204342 305,42 94,53 1.160 0708 10 901 Peas (Pisum sativum) 223,28 9391 1768,85 456,01 1554,17 52771 170,97 343419 513,30 158,87 1.170 Beans : 1.1701 n7nfi?nonl (Vigna Spp-&gt; Phaseolus 133,98 5635 1061,40 273,63 932,58 31665 102,59 206070 308,00 95,330708 20 90 spp.) 1.170.2 0708 20 10J Beans (Phaseolus ssp., vulga - 253&gt;74 10672 2010,14 518,21 1766,17 59969 194,29 390263 583,32 180,54 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 128,01 5384 1014,08 261,43 891,00 30253 98,02 196882 294,27 91,08 1.200 Asparagus : 1.200.1 ex 0709 20 00  green 424,44 17851 3362,35 866,82 2954,27 100310 325,00 652793 975,71 301,98 1200.2 ex 0709 20 00  other 532,18 22360 4220,06 1085,85 3707,39 123459 407,29 817679 1223,75 377,80 1.210 0709 30 00 Aubergines (egg-plants) 156,52 6583 1239,98 319,67 1089,49 36993 119,85 240740 359,82 111,36 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 47,86 2013 379,18 97,75 333,16 11312 36,65 73618 110,03 34,05 lens var. dulce) 1.230 0709 51 30 Chantarelles 713,23 30060 5626,73 1460,68 4977,83 162425 546,18 1092598 1645,94 501,92 1.240 0709 60 10 Sweet peppers 124,45 5234 985,88 254,16 866,22 29412 95,29 191407 286,09 88,54 1.250 0709 90 50 Fennel 57,72 2427 457,28 117,88 401,78 13642 44,20 88781 132,69 41,07 1.260 0709 90 70 Courgettes 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 131,65 5 522 1 041,42 268,14 915,24 30904 100,74 202551 301,99 94,47 fresh 2.20 ex 0803 00 10 Bananas (other than plantains), 42,83 1801 339,31 87,47 298,12 10122 32,79 65876 98,46 30,47 fresh 2.30 ex 0804 30 00 Pineapples, fresh 58,32 2453 462,02 119,10 405,94 13783 44,65 89700 134,07 41,49 2.4 ° ex 0804 40 10 1 Avocados, fresh 97,06 4082 768,89 198,22 675,57 22938 74,32 149278 223,12 69,05 ex 0804 40 90J ' 13 . 2. 92 Official Journal of the European Communities No L 36/ 11 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 154,50 6498 1223,95 315,53 1 075,40 36514 118,30 237626 355,17 109,92 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 53,81 2263 426,30 109,90 374,56 12718 41,20 82766 123,71 38,28  Sanguines and semi-san ­guines 2.60.2 0805 10 151  Navels, Navelines, Nave ­ 0805 10 35 Valencia lates35' Maltese 33,89 1425 268,50 69,22 235,91 8010 25,95 52129 77,91 24,11 0805 10 45 Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 191 0805 10 39  Others 25'15 1057 199&gt;24 51,36 175,06 5944 19,25 38683 57,81 17,89 0805 1049 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 86,77 3649 687,42 177,21 603,98 20508 66,44 133461 199,48 61,74 2.70.2 ex 0805 20 30  Monreales and Satsumas 50,10 2107 396,92 102,32 348,75 11841 38,36 77062 115,18 35,64 2.70.3 ex 0805 20 50  Mandarins and wilkings 65,95 2 782 520,88 135,03 460,23 15059 50,50 101001 152,17 46,36 2.70.4 ex 0805 20 90 1  Tangerines and others 68,43 2878 542,09 139,75 476,29 16172 52,39 105245 157,30 48,68 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 44,64 1877 353,66 91,17 310,74 10 551 34,18 68663 102,62 31,76 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 135,46 5697 1073,12 276,65 942,88 32015 103,72 208 344 311,40 96,38 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 29,57 1243 234,26 60,39 205,83 6988 22,64 45482 67,98 21,04 2.90.2 ex 0805 40 00  pink 56,98 2396 451,38 116,36 396,60 13466 43,63 87635 130,98 40,54 2.100 0806 10 11 ] 0806 10 15 Table grapes 155,27 6530 1230,02 317,10 1080,73 36695 118,89 238806 356,93 110,47 0806 10 19J 2.110 0807 10 10 Water-melons 25,62 1076 203,27 52,29 178,63 5992 19,61 39467 58,92 18,11 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 52,91 2225 419,15 108,05 368,27 12504 40,51 81377 121,63 37,64 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 2.120.2 ex 0807 10 90  other 188,29 7919 1491,59 384,53 1310,56 44499 144,17 289590 432,84 133,96 2.130 0808 10 91 ] 0808 10 93 Apples 70,37 2959 557,49 143,72 489,83 16631 53,88 108 236 161,77 50,07 0808 10 99 2.140 Pears 2.140.1 0808 20 31 0808 20 35 Pears  Nashi (Pyrus pyrifo - 214,69 9029 1700,75 438,45 1494,33 50739 164,39 330197 493,54 152,75 0808 20 39J 2.140.2 0808 20 31 0808 20 35 Other 68,51 2881 542,72 139,91 47685 16191 52&gt;45 1 (^ 369 157,49 48,74 0808 20 39 2.150 0809 10 00 Apricots 61,28 2577 485,48 125,15 426,56 14483 46,92 94255 140,88 43,60 2160 0809 20 9o| Cherries 150&gt;60 6316 1 191 «32 306,73 1046,98 35352 115,24 231706 345,46 108,06 2.170 ex 0809 30 00 Peaches 119,70 5034 948,26 244,46 833,17 28289 91,65 184102 275,17 85,16 No L 36/12 Official Journal of the European Communities 13 . 2. 92 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 150,75 6340 1 194,22 307,87 1049,28 35627 115,43 231855 346,55 107,25 2'190 0809 40 19 Plums 133'16 5600 1054'88 271 '95 926&gt;85 31470 m#6 204803 306,11 94,74 2'200 0810 10 9ol Strawberries 535,64 22528 4243,23 1093,91 3728,24 126590 410,14 823814 1231,34 381,10 2.205 0810 20 10 Raspberries 888,32 37353 7032,94 1 813,42 6183,50 209210 680,26 1365295 2042,26 632,42 2.210 0810 40 30 Fruit of the species Vaccinium 136,31 5755 1079,64 279,74 950,71 30917 104,59 209154 315,16 95,45 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 90,20 3794 714,61 184,22 627,88 21319 69,07 138740 207,37 64,18 Planch.; 2.230 ex 0810 90 80 Pomegranates 69,71 2931 551,95 142,31 485,29 16419 53,38 107150 160,27 49,63 2.240 ex 0810 90 80 Khakis (including Sharon 101,24 4258 802,02 206,76 704,68 23927 77,52 155712 232,73 72,03 fruit) 2.250 ex 0810 90 30 Lychees 127,18 5349 1007,52 259,74 885,24 30057 97,38 195608 292,37 90,49